IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                        JUNE 1997 SESSION        FILED
                                                   June 19, 1997

                                                Cecil Crowson, Jr.
                                                 Appellate C ourt Clerk
JESSIE LEE BISHOP,             )
                               ) C.C.A. No. 02C01-9609-CR-00301
      Appellant,               )
                               ) Shelby County
V.                             )
                               ) Honorable Carolyn Wade Blackett, Judge
                               )
STATE OF TENNESSEE,            ) (Post-Conviction)
                               )
      Appellee.                )




FOR THE APPELLANT:                FOR THE APPELLEE:

Jessie Lee Bishop, Pro Se         Charles W. Burson
No. 90028-201                     Attorney General & Reporter
F.C.I. Memphis
P.O. Box 34550                    Sarah M. Branch
Memphis, TN 38184-0550            Counsel for the State
                                  450 James Robertson Parkway
                                  Nashville, TN 37243

                                  William L. Gibbons
                                  District Attorney General

                                  James J. Challen III
                                  Assistant District Attorney General
                                  Suite 301, 201 Poplar Avenue
                                  Memphis, TN 38103



OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                    OPINION


       The appellant, Jessie Lee Bishop, has been convicted of various offenses

between 1970 and 1988. In 1996 he filed a petition for post-conviction relief

attacking these convictions. The trial court dismissed the petition on the ground

that it was barred by the statute of limitations.



       The appellant's most recent conviction became final in 1988. At that time

the law allowed three years to file a petition for post-conviction relief. Tenn.

Code Ann. § 40-30-102 (1990). The appellant's time period for filing his petition

expired in 1991. Therefore, his petition is time barred.



       Accordingly, we find no error of law mandating reversal. The trial court's

dismissal of the petition is affirmed in accordance with Tenn. R. Ct. Crim. App.,

Rule 20.



                                           ________________________________
                                           PAUL G. SUMMERS, Judge


CONCUR:




____________________________
DAVID H. WELLES, Judge




____________________________
JOE G. RILEY, Judge




                                          -2-